      Case 5:21-cv-00248-TES-CHW Document 5 Filed 07/27/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

 MOUSSA DIARRA,                                    *

                      Plaintiff,                   *
 v.                                                    Case No. 5:21-cv-248-TES-CHW
                                                   *
 ACCC INSURANCE COMPANY,
                                                   *
                   Defendant.
 ___________________________________               *


                                      JUDGMENT

       Pursuant to this Court’s Order dated July 27, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case. Plaintiff shall recover nothing of Defendant.

       This 27th day of July, 2021.

                                           David W. Bunt, Clerk


                                           s/ Gail G. Sellers, Deputy Clerk
